 ,,    -f!~_}.

,~ ···-•A_~_2:_:~_B~(R_e_v._02_1o_s1_20_19..)_Ju.adg"-m-en_t_in_aC_r_im_in_al_P_etty.,._Cas_e.,a(_M_od_ifi_ed.s.)------------------_,,;;P.;;,age;,e.;.l;;,;•f.;.,l   lj
                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                          V.                                                   (For Offenses Committed On or After November 1, 1987)_


                        Francisco Saul Martinez-Farfan                                         Case Number: 3:19-mj-22925


                                                                                                                               i , D
      REGISTRATION NO. 86674298                                                                                       [-.:.'.'"'' ·...,:~_
      THE DEFENDANT:                                                                                                        JUL 2 4 2019
       1:8:1   pleaded guilty to count(s) _1,--o_f_C_o_m_,p~la_i_nt_ _ _ _ _ _ _ _ _+,,,~~~-~,:-J:l~-+ll-'f'i~'\1<:;·""·,.f-ee)tl7'f"t---+-
       •       was found guilty to count(s)                                           SOUlr1,'.flN. l)IST1'1ic.,i· OP t11,U•CJl'INIA
                                                                                      SY
                                                                                                                   ---=·"<•
                                                                                                                                    ......
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                                       Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                              I
       D .The defendant has been found not guilty on count(s)
                                                                                     -------------------
      .·0 Count(s)                                                                              dismissed on the motion of the United States.
                         ------------------
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                   's/
                                   ZJ\TIME SERVED                                       • ________ days
       lg] Assessment:$10WAIVED                       lg] Fine:WAIVED
        lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       t!}e defendant's possession at the time of arrest upon their deportation, or removal. , I Y ,· I - .S:-t1 I <f cl <)           cj r,
                                                                                             1
       1f/'tSior1c1,~j~s defen~ant be deported/removed with relative,C·<lbv I ( I "-' t'IC            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Wednesday, July 24, 2019
                                                                                           Date of Imposition of Sentence


      Received
                     =ouc-cSccMc-------
                                                                                           HitlLP.LocK
                                                                                           UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                     3: l 9-mj-22925
